UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6239


KELVIN A. CANADA,

                Plaintiff - Appellant,

          v.

TRACEY S. RAY, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00219-sgw-mfu)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin A. Canada, Appellant Pro Se.  Richard         Carson Vorhis,
Senior Assistant Attorney General, Richmond,          Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin A. Canada appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Canada v. Ray, No. 7:08-cv-00219-sgw-mfu (W.D. Va. Feb.

9, 2011).     We deny Canada’s motions to appoint counsel, to amend

the record, and for injunctive relief.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2